DETAILED ACTION
This action is in response the communications filed on 02/17/2022 in which claims 21-39 are amended, and claims 21-39 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2021 and 06/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ("Software Support for Heterogeneous Computing") in view of Lidman (US 20200379923 A1) in further view of Lapid ("Navigating the Samsung TrustZone and Cache-Attacks on the Keymaster Trustlet ").
In regard to claims 21 and 31, Wang teaches: A processor chip configured to perform neural network processing, comprising: a neural processing unit (NPU), comprising a processor, configured to perform the neural network processing on data; a central processing unit (CPU) comprising a processor; a third processor; and (Wang, Abstract "Heterogeneous computing, materialized in the form of multiprocessor system-on-chips (MPSoC) [a processor chip] comprising of various processing elements such as general-purpose cores with differing characteristics, GPUs, DSPs, non-programmable accelerators, and reconfigurable computing, are expected to dominate the current and the future consumer device landscape.", see Figure 1, AI acceleration (Neural Network Processing Unit) [neural processing unit], CPU [central processing unit], GPU or DSP [third processor]; AI acceleration performs neural network processing)
… the neural processing unit to perform the neural network processing... (Wang, AI accelarator is a neural network processing unit)

Wang does not teach, but Lidman teaches: a memory configured to include a secure area that is accessible by the neural processing unit and is not accessible by the central processing unit, and an unsecure area accessible by the neural processing unit and the central processing unit, (Lidman, [0005] “a secure processing system including a memory having a secure partition and a non-secure partition”; [0033] "For purposes of discussion, any hardware resources capable of executing or processing instructions on behalf of the trusted applications 222-226 can be said to reside and/or operate in the trusted environment 220. Such hardware resources may be configured to operate in a secure state or a non-secure state, depending on the application being executed. On the other hand, hardware resources that are not capable of executing or processing instructions on behalf of any of the trusted applications 222-226 can be said to reside and/or operate in the rich environment 210. Such hardware resources are configured to operate only in the non-secure state."; "[0039] The ACPU 310 may include one or more general-purpose processors configured to execute one or more applications and/or operating systems. The ACPU 310 may include a rich execution environment (REE) 312 and a trusted execution environment (TEE) 314. The REE 312 may coincide with the rich environment of the processing system 300 and the TEE 314 may coincide with the trusted environment. Thus, the ACPU 310 may execute one or more trusted applications (such as the trusted applications 221) in the TEE 314 and may execute one or more rich applications (such as the user applications 212) in the REE 312. In some implementations, the ACPU 310 is configurable to operate in a secure state and a non-secure state. For example, the ACPU 310 [the central processing unit] may operate in the secure state when executing applications and/or processes from the TEE 314 and may operate in the non-secure state when executing applications and/or processes from the REE 312."; [0040] "the NPU 320 may also be configured to operate in a secure state. For example, the NPU 320 may reside in the trusted environment of the processing system 300. When operating in the secure state, the NPU 320 may communicate with, and have access to, software and/or hardware resources residing in the trusted environment (such as the secure HW resources 232)."; [0005] "Each of the transactions includes at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated"; When the ACPU operates in non-secure state, and NPU operates in secure state, secure partition of the memory can be accessed by NPU, and not accessed by ACPU, and unsecure partition can be accessed by NPU and ACPU.)
the… processor can control… the neural processing unit to perform the neural network processing by accessing the secure area. (Lidman, [0054] “the NPU 500 may be controlled and/or called upon by an NPU driver executing on an applications processor (such as the ACPU 310 of FIG. 3). When executing a neural network application, the NPU 500 may first retrieve one or more neural network models 502 from a secure partition of memory (such as the secure partition 360 of FIG. 3).”)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang by incorporating the teachings of Lidman by including Secure memory architectures. Doing so would protect the sensitive data from any hardware and/or applications, including malicious code. (Lidman, [0002] “Secure memory architectures provide high levels of security for sensitive data such that only applications and/or hardware residing within a trusted environment may have access to the sensitive data. Secure memory thereby protects the sensitive data from any hardware and/or applications, including malicious code, that may execute outside of the trusted environment.”)

Wang and Lidman do not teach, but Lapid teaches: wherein the central processing unit is configured to transmit a control signal to the third processor so that the third processor can control the… processing unit... (Lapid, p.182 " Fig. 1. Secure World/Normal World layering around the Keymaster trustlet. TCI stands for Trustlet Connector Interface, SIQ for Software Interrupt Queue. The numbers in parenthesis mark the actions illustrated in Appendix A."; A End-to-End Keymaster Communication Example “1. In the Normal World user-space (NWd EL0), an application issues an encryption request to keystored through the binder interface (1). The kernel binder subsystem relays this request to keystored, which receives… 2. In the NormalWorld kernel (NWd EL1), theMobicore Kernel Module handles the ioctl by issuing a SIQ SMC (5). 3. Monitor code (EL3) is triggered to handle the SMC, it is deferred to the Mobicore SMC handler which issues an interrupt to the Kinibi OS and passes execution to it.. 5. In the Secure World userspace (SWd EL0), the init-like process handles the interrupt by sending an IPC message to the Keymaster trustlet… The Kinibi OS (SWd EL1) handles the SVC call by issuing a Normal World interrupt SMC call (14). 7. Monitor code (EL3) is triggered to handle the SMC…”; Ladpid teaches three processors control another sequentially. As shown in Figure 1, in a multi-core platform, each core can execute instructions in one of six privileges, where EL0, EL1, EL3, and each core maintains an independent security status.) 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang and Lidman to incorporate the teachings of Lapid by including Exception Levels’ (Els). Doing so would enable a processor to run in two states, i.e. Normal World and Secure World. (Lapid, 2.1 ARM TrustZone Overview “ARM TrustZone security extensions [4] enable a processor to run in two states, called Normal World and Secure World. This architecture extends the concept of ‘privilege rings’ and adds another dimension to it. In the ARMv8 ISA, these rings are called ‘Exception Levels’ (ELs).”)

Claims 22-24, 26, 28-29, 31-34, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view Lidman in view of Lapid in further view of Cho (US 20160379004 A1).

In regard to claims 22 and 32, Wang, Lidman and Lapid do not teach, but Cho teaches: The processor chip according to claim 21, wherein, the central processing unit is configured to:
… to cause the third processor to identify address information of an input content by accessing the secure area and (Cho, [0047] "It should be noted that one window area may include both a secure memory area storing security data and a non-secure memory area storing non-security data. Here, the secure memory area may be accessed by a secure address, and the non-secure memory area may be accessed by a non-secure address."; [0057-0059] "Referring to FIG. 2, the first processor 100 may be a multimedia IP. Examples of the multimedia IP may include, at least but not limited to, memory flow controller Scalers, and DeCON. The memory access request created from the first processor 100 is transmitted to the memory management controller 200... and transmits the request including the physical address to the memory protector 400. Together with this, the memory management controller 200 checks whether the memory accesses request created from the first processor 100 is a request for a secure address... " (how a processor accesses data in the secure/non-secure area of the memory))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Lidman and Lapid to incorporate the teachings of Cho by including secure/non-secure memory areas. Doing so would provide a secure execution environment for mobile applications, and provide a device effectively obtaining security data. (Cho, [0005] "In order to provide a secure execution environment for mobile applications... a general application can be operated in a normal world, and an application requiring security can be safely operated in a secure world."; [0006] "... provide a semiconductor device which can effectively obtain a secure buffer for security data.")
transmit a start signal to the third processor… to provide address information of the input content to the neural processing unit, and (Lidman, [0005] “Each of the transactions includes at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated.”)
transmit an initializing signal to the neural processing unit to cause the neural processing unit to perform the neural network processing on the input content based on address information of the input content provided by the third processor and the artificial intelligence model information. (Lidman, [0005] “neural network processing unit (NPU) configured to initiate transactions with the memory”; [0036] “the trusted neural network application 224 may also receive the neural network models from the deep learning environment (e.g., via the TEE client API 216) and may apply the neural network models to the protected data stored in the secure hardware resources 232”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang by incorporating the teachings of Lidman by including Secure memory architectures. Doing so would protect the sensitive data from any hardware and/or applications, including malicious code.

In regard to claims 23 and 33, Wang, Lidman, Lapid, Cho teach: The processor chip according to claim 22, wherein the central processing unit is configured to provide address information of one of a plurality of artificial intelligence models stored in the unsecure area included in the memory to the neural processing unit, and (Cho, [0040] "Referring to FIG. 1, the semiconductor device according to an example embodiment of inventive concepts may include first, second, and third processors 100, 102, and 104, a memory management controller 200, a content firewall controller 300, a memory protector 400, a memory controller 410, and a memory 420. These components can receive and transmit data through interconnects 500" (providing data to other processors); [0047] "It should be noted that one window area may include both a secure memory area storing security data and a non-secure memory area storing non-security data. Here, the secure memory area may be accessed by a secure address, and the non-secure memory area may be accessed by a non-secure address."; [0057-0059] "Referring to FIG. 2, the first processor 100 may be a multimedia IP. Examples of the multimedia IP may include, at least but not limited to, memory flow controller Scalers, and DeCON. The memory access request created from the first processor 100 is transmitted to the memory anagement controller 200... and transmits the request including the physical address to the memory protector 400. Together with this, the memory management controller 200 checks whether the memory accesses request created from the first processor 100 is a request for a secure address... " (how a processor accesses data in the secure/non-secure area of the memory))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Lidman and Lapid to incorporate the teachings of Cho by including secure/non-secure memory areas. Doing so would provide a secure execution environment for mobile applications, and provide a device effectively obtaining security data.
wherein the neural processing unit is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model provided by the central processing unit. (Lidman, [0005] “Each of the transactions includes at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang by incorporating the teachings of Lidman by including Secure memory architectures. Doing so would protect the sensitive data from any hardware and/or applications, including malicious code.

In regard to claims 24 and 34, Wang, Lidman, Lapid, Cho teach: The processor chip according to claim 22, wherein the central processing unit is configured to transmit the start signal to the third processor to cause the third processor to provide address information of one of a plurality of artificial intelligence models stored in the unsecure area included in the memory based on the input content to the third processor, and wherein the neural processing unit is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model provided by the third processor. (Lidman, [0005] “Each of the transactions includes at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated.”; [0005] “neural network processing unit (NPU) configured to initiate transactions with the memory”; [0036] “the trusted neural network application 224 may also receive the neural network models from the deep learning environment (e.g., via the TEE client API 216) and may apply the neural network models to the protected data stored in the secure hardware resources 232”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang by incorporating the teachings of Lidman by including Secure memory architectures. Doing so would protect the sensitive data from any hardware and/or applications, including malicious code.

In regard to claims 26 and 36, Wang, Lidman, Lapid, Cho teach: The processor chip according to claim 21, wherein the central processing unit is configured to transmit a start signal to the third processor to cause the third processor to provide information on input content to the neural processing unit, based on a first application being executed. (Lidman, [0005] “Each of the transactions includes at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated.”; [0005] “neural network processing unit (NPU) configured to initiate transactions with the memory”; [0036] “the trusted neural network application 224 may also receive the neural network models from the deep learning environment (e.g., via the TEE client API 216) and may apply the neural network models to the protected data stored in the secure hardware resources 232”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang by incorporating the teachings of Lidman by including Secure memory architectures. Doing so would protect the sensitive data from any hardware and/or applications, including malicious code.

In regard to claim 28, Wang, Lidman, Lapid, Cho teach: The processor chip according to claim 22, wherein the central processing unit is configured to:
access the unsecure area included in the memory to identify address information of data corresponding to a second application based on the second application being executed, (Cho, [0057-0059] "Referring to FIG. 2, the first processor 100 may be a multimedia IP. Examples of the multimedia IP may include, at least but not limited to, memory flow controller Scalers, and DeCON. The memory access request created from the first processor 100 is transmitted to the memory management controller 200... and transmits the request including the physical address to the memory protector 400. Together with this, the memory management controller 200 checks whether the memory accesses request created from the first processor 100 is a request for a secure address... " (how a processor accesses data in the secure/non-secure area of the memory);  [0061] "For this operation, the memory management controller 200 may manage and maintain a data structure, for example, a page table, which includes address information of the memory 420 and security attribute information about the address. In some example embodiments of inventive concepts, the security attribute information may include a secure reading flag, a secure writing flag, a non-secure reading flag, and a non-secure writing flag."; a page table manages secure/non-secure memory access)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Lidman and Lapid to incorporate the teachings of Cho by including secure/non-secure memory areas. Doing so would provide a secure execution environment for mobile applications, and provide a device effectively obtaining security data.
provide the identified address information to the neural processing unit, and control the neural processing unit to perform neural network processing for the data based on address information of the data provided by the central processing unit and the artificial intelligence model information stored in the unsecure area. (Lidman, [0005] “Each of the transactions includes at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated.”; [0005] “neural network processing unit (NPU) configured to initiate transactions with the memory”; [0036] “the trusted neural network application 224 may also receive the neural network models from the deep learning environment (e.g., via the TEE client API 216) and may apply the neural network models to the protected data stored in the secure hardware resources 232”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang by incorporating the teachings of Lidman by including Secure memory architectures. Doing so would protect the sensitive data from any hardware and/or applications, including malicious code.

In regard to claim 29, Wang, Lidman, Lapid, Cho teach: The processor chip according to claim 22, further comprising:
a display; (Lidamn, [0028] “For example, the memory 116 may operate as a decoded video frame buffer that stores or buffers the (decoded) pixel data associated with the media content to be rendered or displayed by the user device 110.”)
wherein the central processing unit is configured to transmit the start signal to the third processor to cause the third processor to identify address information of input content to be displayed through the display from a plurality of input contents and to provide the identified address information to the neural processing unit. (Lidman, [0005] “Each of the transactions includes at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated.”; [0005] “neural network processing unit (NPU) configured to initiate transactions with the memory”; see above limitation)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang by incorporating the teachings of Lidman by including Secure memory architectures. Doing so would protect the sensitive data from any hardware and/or applications, including malicious code.

In regard to claim 38, Wang teaches: A method of controlling a processor chip comprising a neural processing unit, a central processing unit, a third processor and (Wang, Abstract "Heterogeneous computing, materialized in the form of multiprocessor system-on-chips (MPSoC) [a processor chip] comprising of various processing elements such as general-purpose cores with differing characteristics, GPUs, DSPs, non-programmable accelerators, and reconfigurable computing, are expected to dominate the current and the future consumer device landscape.", see Figure 1, AI acceleration (Neural Network Processing Unit) [neural processing unit], CPU [central processing unit], GPU or DSP [third processor])

a memory including a secure area that is accessible by the neural processing unit and is not accessible by the central processing unit, and an unsecure area that is accessible by the neural processing unit and the central processing unit, (Lidman, [0005] “a secure processing system including a memory having a secure partition and a non-secure partition”; [0033] "For purposes of discussion, any hardware resources capable of executing or processing instructions on behalf of the trusted applications 222-226 can be said to reside and/or operate in the trusted environment 220. Such hardware resources may be configured to operate in a secure state or a non-secure state, depending on the application being executed. On the other hand, hardware resources that are not capable of executing or processing instructions on behalf of any of the trusted applications 222-226 can be said to reside and/or operate in the rich environment 210. Such hardware resources are configured to operate only in the non-secure state."; "[0039] The ACPU 310 may include one or more general-purpose processors configured to execute one or more applications and/or operating systems. The ACPU 310 may include a rich execution environment (REE) 312 and a trusted execution environment (TEE) 314. The REE 312 may coincide with the rich environment of the processing system 300 and the TEE 314 may coincide with the trusted environment. Thus, the ACPU 310 may execute one or more trusted applications (such as the trusted applications 221) in the TEE 314 and may execute one or more rich applications (such as the user applications 212) in the REE 312. In some implementations, the ACPU 310 is configurable to operate in a secure state and a non-secure state. For example, the ACPU 310 [the central processing unit] may operate in the secure state when executing applications and/or processes from the TEE 314 and may operate in the non-secure state when executing applications and/or processes from the REE 312."; [0040] "the NPU 320 may also be configured to operate in a secure state. For example, the NPU 320 may reside in the trusted environment of the processing system 300. When operating in the secure state, the NPU 320 may communicate with, and have access to, software and/or hardware resources residing in the trusted environment (such as the secure HW resources 232)."; [0005] "Each of the transactions includes at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated"; When the ACPU operates in non-secure state, and NPU operates in secure state, secure partition of the memory can be accessed by NPU, and not accessed by ACPU, and unsecure partition can be accessed by NPU and ACPU.)
transmitting, by the central processing unit, a first initializing signal to the neural processing unit to cause the neural processing unit to perform neural network processing on the data based on information on the data provided by the central processing unit and a first artificial intelligence model information stored in the memory; (Lidman, [0005] “Each of the transactions includes at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated.”; [0005] “neural network processing unit (NPU) configured to initiate transactions with the memory”; [0036] “the trusted neural network application 224 may also receive the neural network models from the deep learning environment (e.g., via the TEE client API 216) and may apply the neural network models to the protected data stored in the secure hardware resources 232”)
transmitting, by the central processing unit, a start signal to the third processor to cause the third processor to provide information on address information of input content stored in the secure area to the neural processing unit based on the first application being terminated and a second application being executed; and (Lidman, [0054] “the NPU 500 may be controlled and/or called upon by an NPU driver executing on an applications processor (such as the ACPU 310 of FIG. 3)”; [0040] “the ACPU 310 may call on the NPU 320 to execute a trusted neural network application (such as the trusted neural network application 224).”; terminating the current application and executing the trusted NN application.)
transmitting, by the central processing unit, a second initializing signal to the neural processing unit to cause the neural processing unit to perform neural network processing on the input content based on information on the input content provided from the third processor and second artificial intelligence model information stored in the unsecure area. (Lidamn, [0036] “The rich neural network application 214 may apply the neural network models to unprotected data stored on the hardware platform 230 (e.g., in a non-secure partition of the hardware platform 230)”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang by incorporating the teachings of Lidman by including Secure memory architectures. Doing so would protect the sensitive data from any hardware and/or applications, including malicious code.

the method comprising: transmitting, by the central processing unit, information on data stored in the memory to the neural processing unit based on a first application being executed; (Cho, [0040] "Referring to FIG. 1, the semiconductor device according to an example embodiment of inventive concepts may include first, second, and third processors 100, 102, and 104, a memory management controller 200, a content firewall controller 300, a memory protector 400, a memory controller 410, and a memory 420. These components can receive and transmit data through interconnects 500" (transmitting data to other processors); [0057-0059] "Referring to FIG. 2, the first processor 100 may be a multimedia IP. Examples of the multimedia IP may include, at least but not limited to, memory flow controller Scalers, and DeCON. The memory access request created from the first processor 100 is transmitted to the memory management controller 200... and transmits the request including the physical address to the memory protector 400. Together with this, the memory management controller 200 checks whether the memory accesses request created from the first processor 100 is a request for a secure address... " (how a processor accesses data in the secure/non-secure area of the memory))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Lidman and Lapid to incorporate the teachings of Cho by including secure/non-secure memory areas. Doing so would provide a secure execution environment for mobile applications, and provide a device effectively obtaining security data.

Claims 25, 27, 30, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view Lidman in view of Lapid in view of Cho in further view of Plondke (US 20140282508 A1).

In regard to claims 25 and 35, Wang, Lidman, Lapid, Cho teach: The processor chip according to claim 22, further comprising:
a communication interface comprising communication circuitry; (Lidman, [0031] “The hardware platform 230 may include any hardware (e.g., processors, memory, communication interfaces, and the like) of the user device 200 ")
wherein the processor chip is configured to store a plurality of frames included in the input content and sequentially received through the communication interface in the secure area of the memory, and (Lidamn, [0028] “For example, the memory 116 may operate as a decoded video frame buffer that stores or buffers the (decoded) pixel data associated with the media content to be rendered or displayed by the user device 110.”)
wherein the central processing unit is configured to transmit the start signal to the third processor to cause the third processor to provide address information of the frames sequentially stored in the memory to the neural processing unit… (Lidman, [0005] “Each of the transactions includes at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated.”; [0005] “neural network processing unit (NPU) configured to initiate transactions with the memory”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang by incorporating the teachings of Lidman by including Secure memory architectures. Doing so would protect the sensitive data from any hardware and/or applications, including malicious code.

… at predetermined time intervals. (Plnk., [0024] "The schedulers 112, 122 may use the same scheduling algorithm or may use different scheduling algorithms. For example, in FIG. 1, the first scheduler 112 performs time slice scheduling and the second scheduler 122 performs priority-based scheduling... For example, the second set of processors 120 may correspond to a DSP in a mobile phone and the secondary hypervisor 121 may execute a specific scheduling algorithm to comply with latency constraints for a guest real-time operating system (RTOS), such as a modem operating system or an audio/voice processing operating system. ")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Cho and Lapid to incorporate the teachings of Plondke by including processors with multiple hypervisors. Doing so would provide execution of multiple processors having different instruction set architectures.
	
In regard to claims 27 and 37, Wang, Lidman, Lapid, Cho teach: The processor chip according to claim 26, wherein the central processing unit is configured to transmit an end signal to the third processor (Plnk., [0004] "the CPU, which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code."; CPU executes control code to instruct/signal other processors; [0031] "the primary hypervisor 111 may include a startup/shutdown module 118 that is configured to startup and shutdown all guest operating systems... "; primary hypervisor executed on the primary processor/CPU may send shutdown (end) signals to the secondary processor (GPU))) to cause the third processor to stop providing information to the neural processing unit (Plnk., [0032] "the system 100 may support concurrent execution of a single instance of a guest operating system on processors having different instruction set architectures. For example, a third guest operating system 133 may be concurrently executable on the first set of processors 110 and the second set of processors 120."; the third processor (NPU) can receive instructions from primary processor (CPU) or second processor (GPU)(i.e. GPU can instruct/signal NPU to stop a task)) based on the first application being terminated, and (Plnk., [0022] "For example, the primary hypervisor 111 may schedule virtual processors 114 of a first guest operating system 113 for execution on the first set of processors 110. Each of the virtual processors 114 may correspond to a task 151 of the first guest operating system 113 (e.g., a task created by an application executing on the first guest operating system 113)."; CPU controls the execution of those applications) wherein the third processor is configured to control the neural processing unit to stop the neural network processing, (As explained above, GPU can instruct/signal NPU to stop a task) (Wang, AI accelerator is a neural network processing unit) and to provide a signal indicating that the neural network processing is stopped to the central processing unit. (Plnk., [0022] "Each hypervisor 111, 121 may arbitrate access to the processors 110, 120 by one or more guest operating systems. The guest operating systems may communicate with the hypervisors 111, 121 using an application programming interface (API), a shared memory region, or via some other mechanism. The primary hypervisor 111 may include a first scheduler 112 that is configured to perform 'local' scheduling for guest operating system(s) that run on the first set of processors 110."; inter-processor communication is done by the multiple hypervisors and guest OS)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Cho and Lapid to incorporate the teachings of Plondke by including processors with multiple hypervisors. Doing so would provide execution of multiple processors having different instruction set architectures.

In regard to claim 30, Wang, Lidman, Lapid, Cho teach: The processor chip according to claim 21, wherein the neural processing unit includes a neural processing unit (NPU), (Wang, see Figure 1, AI acceleration (Neural Network Processing Unit) [neural processing unit], CPU [central processing unit], GPU or DSP [third processor]) wherein the central processing unit includes a processor operating based on an operating system, and (Plnk., [0004] "the CPU [central processing unit], which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code.") wherein the third processor includes a processor performing a predetermined operation. (Plnk., [0004] "On the other hand, the DSP may be more efficient than the CPU when executing signal processing and other math-intensive functions. [a predetermined operation]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Cho and Lapid to incorporate the teachings of Plondke by including processors with multiple hypervisors. Doing so would provide execution of multiple processors having different instruction set architectures.
	
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view Lidman in view of Lapid in view of Cho in further view of Wan ("SATIN: A Secure and Trustworthy Asynchronous Introspection on Multi-Core ARM Processors").

In regard to claim 39, Wang, Lidman, Lapid and Cho teach: The processor chip according to claim 21, wherein the third processor is configured to identify address information of an input content by accessing the secure area and (Cho, [0047] "It should be noted that one window area may include both a secure memory area storing security data and a non-secure memory area storing non-security data. Here, the secure memory area may be accessed by a secure address, and the non-secure memory area may be accessed by a non-secure address."; [0057-0059] "Referring to FIG. 2, the first processor 100 may be a multimedia IP. Examples of the multimedia IP may include, at least but not limited to, memory flow controller Scalers, and DeCON. The memory access request created from the first processor 100 is transmitted to the memory anagement controller 200... and transmits the request including the physical address to the memory protector 400. Together with this, the memory management controller 200 checks whether the memory accesses request created from the first processor 100 is a request for a secure address... " [how a processor access data in the secure/non-secure area of the memory])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Lidman and Lapid to incorporate the teachings of Cho by including secure/non-secure memory areas. Doing so would provide a secure execution environment for mobile applications, and provide a device effectively obtaining security data.

Wang, Lidman, Lapid and Cho do not teach, but Wan teaches: provide address information of the input content in the secure area to the neural processing unit at predetermined time intervals determined based on the input content. (Wan, p. 296 "... Each TrustZone-enabled core has an individual secure timer that can only be read or written with the secure world privilege. During the booting time, the self activation module is invoked once on each core to write the next awake time into the secure timer register... After the trusted booting process, when the timer condition meets, the timer raises an interrupt for the secure world and the secure monitor switches the core from the normal world to the secure world to handle this interrupt [allowing 1st processor to access the secure area]... When one core enters the secure world via the secure timer interrupt, SATIN first performs the introspection on one small area [input content stored in the memory area] and then sets the awake time for the next round of introspection. The self activation module decides the next awake time by time_x , which is set to a base period time tp (e.g., 8s, 16s, etc.) plus a random deviation td (e.g., a random time from −tp to tp) [predetermined time intervals]... We set tp=Tgoal/m, where Tgoal is the time period to guarantee that all the target areas [based on the input content] can be scanned at least once.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Lidman, Lapid and Cho to incorporate the teachings of Wan by including the secure timer. Doing so would allow activating the secure world without involving the normal world. (Wan, p. 296 "By configuring the secure timer, we can activate the secure world without involving the normal world. Thus, we can prevent the normal world from disturbing the invocation of introspection.")

Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
-	Applicant argues: (see p. 13 bottom): “However, the portions of Kanonov relied on by the Office Action teach how different applications are run and do not disclose the specifics of different processors operating in the manner recited in claim 21. Kanonov does not suggest nor disclose how these applications are executed by different processors. The relied upon sections of Kanonov do not disclose or suggest that ‘the central processing unit is configured to transmit a control signal to the third processor so that the third processor can control the neural processing unit to perform the neural network processing by accessing the secure area,’ as called for in claim 21. Kanonov discloses an initial booting operation and a configuration for switching to a secure world, but Kanonov does NOT disclose a control operation between a plurality of processors.” 
Examiner answers: the arguments do not apply to the prior arts (Lidman and Lapid) being used in the current rejection. Note Lapid has been documented in the file wrapper (PTO-892) as NPL on 11/19/2021.

Applicant argues: (see p. 16 bottom): “However, Plondke does not disclose specifics of information and/or content stored in unsecure area and secure area of the memory being used in the manner recited in claim 38. Contrary to what is recited in claim 38 with regard to processors having access to specific memory, Plondke teaches performing address translation mapping for all guest operating systems (see paragraph [0029]). Furthermore, Plondke does not disclose the claimed operation being performed ‘based on the first application being terminated and a second application being executed.’ The Office Action relies on Plondke teaching that the primary hypervisor 111 may schedule virtual processors 114 of a first guest operating system 113 for execution… However, this teaching of Plondke does not disclose the specifics of a first application being terminated and a second application being executed. In addition, this portion of Plondke does not teach transmitting, by the second processor, a start signal to a third processor… ” 
Examiner answers: the arguments do not apply to the prior arts (Lidman) being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./							/ERIC NILSSON/
Examiner, Art Unit 2122      				Primary Examiner, Art Unit 2122